                                           Case 5:21-cv-02642-EJD Document 6 Filed 04/19/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     C. M. BUSTO,                                         Case No. 21-cv-02642-VKD
                                                         Plaintiff,                           ORDER GRANTING APPLICATION
                                   9
                                                                                              TO PROCEED IN FORMA PAUPERIS
                                                  v.
                                  10
                                                                                              ORDER FOR REASSIGNMENT TO
                                  11     GOOGLE, et al.,                                      DISTRICT JUDGE; REPORT AND
                                                                                              RECOMMENDATION RE DISMISSAL
                                                         Defendants.
                                  12
Northern District of California




                                                                                              Re: Dkt. No. 2
 United States District Court




                                  13

                                  14           Presently before the Court is Chad Michael Busto’s application to proceed in forma

                                  15   pauperis (“IFP”). A court may authorize the commencement of a civil action IFP if the court is

                                  16   satisfied that the would-be litigant cannot pay the filing fees necessary to pursue the action.

                                  17   28 U.S.C § 1915(a)(1). In evaluating an IFP application, the court should “gran[t] or den[y] IFP

                                  18   status based on the applicant’s financial resources alone and then independently determin[e]
                                  19   whether to dismiss the complaint on the grounds that it is frivolous.” Franklin v. Murphy, 745

                                  20   F.2d 1221, 1226-27 n.5 (9th Cir. 1984), abrogated on other grounds by Neitzke v. Williams, 490

                                  21   U.S. 319 (1989). A court may dismiss a case filed without the payment of the filing fee whenever

                                  22   it determines that the action “(i) is frivolous or malicious; (ii) fails to state a claim on which relief

                                  23   may be granted; or (iii) seeks monetary relief against a defendant who is immune from such

                                  24   relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).

                                  25           While Mr. Busto’s IFP application indicates that he has “Infinite” income from every

                                  26   resource listed on the form, Mr. Busto also notes “Infinite Debt and Expenses, too.” Dkt. No. 2.
                                  27   This Court grants Mr. Busto’s IFP application, but that does not mean that he may proceed with

                                  28   this action. For the reasons discussed below, this Court recommends that Mr. Busto’s complaint
                                           Case 5:21-cv-02642-EJD Document 6 Filed 04/19/21 Page 2 of 3




                                   1   be dismissed.

                                   2          Mr. Busto’s complaint indicates that he seeks to sue “Google and Microsoft” for

                                   3   “Defamation/Fraud/Predication upon Deception,” and that “[t]he amount at stake is An Infinite

                                   4   Monetary Net Worth.” Dkt. No. 1 at 1-4. The complaint summarizes the basis for Mr. Busto’s

                                   5   claims as follows:

                                   6                   Microsoft and Google list celebrities and other people with
                                                       monetary net worths. These people benefit monetarily (alot) off of
                                   7                   those web pages. I am the first person in American History to claim
                                                       An Infinite Monetary Net Worth on Federal Documents (Fed. court
                                   8                   in Jan./Feb. and IRS return this year), and I deserve a web page with
                                                       that listed.
                                   9

                                  10   Id. at 4. Appended to the complaint are pages titled “Evidence,” in which Mr. Busto seems to

                                  11   indicate that he has been harmed by “the deceptive, defamatory, and fraudulent way googling

                                  12   people makes people think about any given individual” (Dkt. No. 1-2 at 16), and claims “I am you,
Northern District of California
 United States District Court




                                  13   you are me, and we are every human that has ever existed or will ever exist” (Dkt. No. 1-1 at 4-5).

                                  14          The complaint’s rambling and disparate allegations do not state a legally coherent theory

                                  15   of liability. Although Mr. Busto points out that a court in the Southern District of Texas granted

                                  16   his IFP application (Dkt. No. 3), that does not change this Court’s conclusion that Mr. Busto’s

                                  17   present complaint does not allege facts demonstrating that he has a cognizable claim for relief and

                                  18   that the complaint should be dismissed. Absent consent, however, a magistrate judge has no

                                  19   authority to issue a dispositive order. 28 U.S.C. § 636; Williams v. King, 875 F.3d 500 (9th Cir.

                                  20   2017). Ordinarily, the Court would recommend dismissal with leave to amend. However, the

                                  21   allegations of the complaint demonstrate that this action is frivolous. Therefore, this case shall be

                                  22   reassigned to a District Judge with the recommendation that the complaint be dismissed without

                                  23   leave to amend.

                                  24          Mr. Busto may file an objection to this Report and Recommendation. Fed. R. Civ. P. 72.

                                  25   In view of the current COVID-19 public health emergency, this Court extends the deadline for

                                  26
                                  27

                                  28
                                                                                         2
                                           Case 5:21-cv-02642-EJD Document 6 Filed 04/19/21 Page 3 of 3




                                   1   submitting objections to May 10, 2021.

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 19, 2021

                                   4

                                   5
                                                                                      VIRGINIA K. DEMARCHI
                                   6                                                  United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                3
